Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to application filed on 07/05/2021. Claims 1-20 are pending.
                                     
                                Allowable Subject Matter

2. Claims 1, 8 and 14 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, claims 1, 8 and 14 are not in allowance condition yet because of existing 112 and 101 issues in those claims. 
3. For claim 1, Xu et al. (U.S. 20110007638) teaches a method for automatically determining delays of data transmitted via Transmission Control Protocol (TCP) and inflating these delays in order to reduce jitter and improve TCP throughput in a communication network. A Dynamic Jitter Reduction (DJR) logic/utility operating within a communications node measures delays on a rolling basis in order to capture the delay profile. Based on the delay profile, the DJR utility determines a delay target. The DJR utility `inflates`/augments future/expected delays toward the delay target by performing on one or more of the following: (a) using a delaybased factor in the scheduler metric for TCP applications; (b) performing fine-tuning of link adaptation schemes; (c) delaying transmission of packets at the transmit or receive buffer; and (d) delaying transmission of a received TCP ACK signal from the media access control (MAC) sub-layer to TCP layer (abstract). But, Xu does not teach generating, by the computing device, a value based on receiving the electronic communication, analyzing, by the computing device, a time delay associated with an electronic account associated with electronic information in the electronic communication, where the time delay is based on a difference in time between when a particular electronic communication actually occurred versus when the particular electronic communication was scheduled to occur; generating, by the computing device, a score based on the analyzing the time delay associated with the electronic account; analyzing, by the computing device, that the particular electronic communication that did not occur within the particular period of time, where the particular electronic communication is associated with a first identifier; analyzing, by the computing device, that another electronic communication did occur within another particular period of time, where the other electronic communication is associated with a second identifier; and 32Attorney Number: 202100SET-CON2 analyzing, by the computing device, the particular electronic communication and the other electronic communication together to determine a pattern; generating, by the computing device, a recommended schedule based on the score and the pattern, where the recommended schedule includes multiple electronic communications that are sent at particular future times by the user device to other devices, sending, by the computing device, an electronic recommendation message that includes the score to another user device as claimed.
4. For claim 8, Xu et al. (U.S. 20110007638) teaches a method for automatically determining delays of data transmitted via Transmission Control Protocol (TCP) and inflating these delays in order to reduce jitter and improve TCP throughput in a communication network. A Dynamic Jitter Reduction (DJR) logic/utility operating within a communications node measures delays on a rolling basis in order to capture the delay profile. Based on the delay profile, the DJR utility determines a delay target. The DJR utility `inflates`/augments future/expected delays toward the delay target by performing on one or more of the following: (a) using a delay based factor in the scheduler metric for TCP applications; (b) performing fine-tuning of link adaptation schemes; (c) delaying transmission of packets at the transmit or receive buffer; and (d) delaying transmission of a received TCP ACK signal from the media access control (MAC) sub-layer to TCP layer (abstract). But, Xu does not teach the first electronic communication include an electronic request and time delay information for previous electronic communications; determine, based on the first electronic communication, a value, the value being based on the time delay information associated with an electronic account; send a second electronic communication to the user device, the second electronic communication including a schedule of future electronic communications, where each of the electronic communications in the schedule of future electronic communications is scheduled to occur at particular times in the future; receive a third electronic communication from the user device based on sending the second electronic communication, where the third electronic communication includes confirmation of the schedule of future electronic communication; analyze a fourth electronic communication that did not occur within the particular period of time, where the fourth electronic communication is associated with a first identifier; analyze that a fifth electronic communication did occur within another particular period of time, 35Attorney Number: 202100SET-CON2 where the fifth electronic communication is associated with a second identifier; analyze the fourth electronic communication and the fifth electronic communication together to determine a pattern, wherein the pattern is used to determine to the schedule of future electronic communications as claimed.
5. For claim 14, Xu et al. (U.S. 20110007638) teaches a method for automatically determining delays of data transmitted via Transmission Control Protocol (TCP) and inflating these delays in order to reduce jitter and improve TCP throughput in a communication network. A Dynamic Jitter Reduction (DJR) logic/utility operating within a communications node measures delays on a rolling basis in order to capture the delay profile. Based on the delay profile, the DJR utility determines a delay target. The DJR utility `inflates`/augments future/expected delays toward the delay target by performing on one or more of the following: (a) using a delay based factor in the scheduler metric for TCP applications; (b) performing fine-tuning of link adaptation schemes; (c) delaying transmission of packets at the transmit or receive buffer; and (d) delaying transmission of a received TCP ACK signal from the media access control (MAC) sub-layer to TCP layer (abstract). But, Xu does not teach receive a first electronic message from a first user device, analyze the first electronic message for time delay information associated with one or more electronic accounts, wherein the value is based on a time delay associated with an electronic account associated with the electronic information, wherein the electronic account is also associated with a specific electronic communication that did not occur within a particular period; 37Attorney Number: 202100SET-CON2 generate a score based on the time delay information associated with the one or more electronic accounts; send a second electronic message, including the score, and a recommended schedule of communications, to the first user device, where the recommended schedule is generated before the value is determined, and the recommended schedule of communications occurs automatically and is simultaneously sent to multiple devices; receive a third electronic message; the third electronic message accepting or rejecting the recommended schedule of communications; analyze a fourth electronic communication that did not occur within the particular period of time, where the fourth electronic communication is associated with a first identifier; analyzing that a fifth electronic communication did occur within another particular period of time, where the fifth electronic communication is associated with a second identifier; and analyzing the fourth electronic communication and the fifth electronic communication together to determine a pattern that is used to determine additional electronic information in the second electronic message as claimed.
                            Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claim 1 recites the limitation "the particular period of time" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
7. Claim 4 recites the limitation "the electronic request message" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It recommends changing "the electronic request message" to "the electronic request".
8. Claim 5 recites the limitation "the electronic request message" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It recommends changing "the electronic request message" to "the electronic request".
9. Claim 7 recites the limitation "the multiple electronic characteristics" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
10. Claim 8 recites the limitation "the particular period of time" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
11. Claim 13 recites the limitation "the multiple electronic characteristics" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
12. Claim 14 recites the limitation "the value" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
13. Claim 14 recites the limitation "the electronic information" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
14. Claim 18 recites the limitation "the time lapse information".  There is insufficient antecedent basis for this limitation in the claim. 
15. Claim 19 recites the limitation "the electronic request".  There is insufficient antecedent basis for this limitation in the claim. 
16. Claim 19 recites the limitation "the multiple electronic characteristics".  There is insufficient antecedent basis for this limitation in the claim. 
   Claim rejections-35 USC § 101

            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17. Claims 8-13 are rejected under 35 U.S.C 101 as directed to non-statutory subject matter.
Regarding claims 8-13:
Claim 8 is directed to non-statutory subject matter because of follow reasons:
The use of the word “device" in the claim does not inherently mean that the claim is directed to a machine. According to the ‘American Heritage College dictionary, page 388, ‘device’ could be scheme or plan. The device/system is directed to statutory subject matter only if at least one of the claimed elements of the device/system is a physical part of a device. 
In light of the specification, the claimed element ‘processor’ described as “…Processor 220 may include one or more processors, microprocessors, or processing logic (e.g., a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC)) that interprets and executes instructions…” (specification, [0030]). Instead of clearly defining processor is a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC), the specification only provides examples of processing logic which could equally implemented as software/ application processor (see ‘American Heritage College dictionary, page 1111), thus, claim 8 lacks the necessary structure element; therefore claim 8 fails to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.
Claims 9-13 depend on claim 8, therefore claims 9-13 are also rejected under rationale of claim 8.
 Because of above reasons, claims 8-13 are directed to non-statutory subject matter.
                                                     Conclusions
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452